IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,090-01


                       EX PARTE NATALIE COLE ROCHA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2007-1142-C1A IN THE 19th DISTRICT COURT
                            FROM McLENNAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment. The Tenth Court of Appeals affirmed his conviction.

Rocha v. State, No. 10-08-0024-CR (Tex. App.—Waco Sept. 24, 2008) (not designated for

publication).

        Applicant contends, inter alia, that his trial counsel rendered ineffective assistance in this

case. In response to Applicant’s claim, the trial court has obtained a detailed affidavit from counsel

and recommends that relief be denied. However, counsel’s affidavit does not specifically address
                                                                                                      2

the alleged statement made by Jessica Gomez to the police. Therefore, we do not believe the record

is sufficient to address the totality of Applicant’s ineffective assistance of counsel claim.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to file a supplemental affidavit responding to Applicant’s claim of

ineffective assistance of counsel as it relates to the alleged statement made by Ms. Gomez.

       After obtaining a supplemental affidavit from counsel, the trial court shall make findings of

fact and conclusions of law as to whether the performance of Applicant’s trial counsel was deficient

and, if so, whether counsel’s deficient performance prejudiced Applicant. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 24, 2016
Do not publish